      Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 1 of 19




 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-19-05038-PHX-SPL
      Shawn Teters, et al.,
 9                                             )
                                               )
                       Plaintiffs,             )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Peoria Unified School District,          )
12                                             )
13                     Defendant.              )
                                               )
14                                             )

15          At issue is an administrative law judge’s denial of Plaintiffs’ Due Process Complaint

16   under the Individuals with Disabilities Education Act (IDEA), 20 USC § 1400. (Doc. 4).

17   Plaintiffs filed a Complaint with this Court on behalf of themselves (hereinafter “Parents”)

18   as well as their minor son, P.T. (hereinafter “Student”) seeking judicial review of that

19   denial. (Doc. 1). The Court now considers Plaintiffs’ Opening Brief (Doc. 20), Defendant

20   Peoria Unified School District’s Response/Answering Brief (Doc. 21), and Plaintiffs’

21   Reply Brief (Doc. 25). The Court finds this matter appropriate for decision without oral

22   argument. See LRCiv 7.2(f).

23   I.     BACKGROUND

24          On November 14, 2018, Plaintiffs first filed a Due Process Complaint with the

25   Arizona Department of Education (ADE). (Doc. 1 at ¶ 19). Plaintiffs alleged that Defendant

26   failed to provide a free appropriate public education (FAPE) to Student—who suffers from

27   behavioral and learning disabilities—under the IDEA. (Doc. 1 at ¶ 19). Specifically,

28   Plaintiffs challenged Student’s “Individualized Educational Program (IEP) and
      Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 2 of 19




 1   amendments adopted by Respondent School District,” and alleged “predetermination
 2   regarding placement, a failure to collect data, a failure to conduct a Functional Behavioral
 3   Analysis (FBA), and a failure to develop a Behavior Intervention Plan (BIP).” (Doc. 4 at 2).
 4   As a result of these alleged violations, Parents unilaterally placed Student in a private
 5   special education school, AZ Aspire. (Doc. 1 at ¶ 18). Plaintiffs requested that Defendant
 6   pay tuition and related expenses for Student to attend AZ Aspire, as well as attorneys’ fees
 7   and costs. (Doc. 1 at 10).
 8          The ADE referred Plaintiffs’ Due Process Complaint to the Arizona Office of
 9   Administrative Hearings for a hearing before an administrative law judge (“ALJ”). (Doc.
10   1 at ¶ 21). ALJ Tammy L. Eigenheer held a hearing on the Complaint over a three-day
11   period—on February 7, 2018, February 8, 2018, and February 22, 2018—and issued a
12   decision on July 30, 2019 denying the Complaint. (Doc. 4 at 2-3, 28).
13          On February 7, 2020, Plaintiffs filed a Complaint in this Court requesting a reversal
14   of the ALJ decision. (Doc. 1). In their Opening Brief, Plaintiffs allege the ALJ erred by
15   concluding that Student’s IEPs and subsequent amendments to it were reasonably
16   calculated to provide Student a meaningful educational opportunity. (Doc. 20 at 11).
17   Plaintiffs request that this Court find that AZ Aspire is an appropriate placement and again
18   seek tuition and attorneys’ fees. (Doc. 20 at 28).
19          In this appeal, Plaintiffs allege there are various errors in the ALJ’s decision such
20   that the decision is not entitled to deference. Specifically, Plaintiffs argue the ALJ’s
21   decision “ignores key documentary and testimonial evidence, is inherently inconsistent and
22   fails to apply relevant authority.” (Doc. 20 at 13). Plaintiffs argue that the decision
23   “erroneously ignore[s],” among other things, evidence of Student’s lack of progress
24   following the implementation of his IEPs and evidence that the IEP Teams did not
25   sufficiently consider Student’s inability to function on a large campus. (Doc. 20 at 14-16).
26   Finally, Plaintiffs argue the ALJ “ignor[ed] the now well-established standard that mere de
27   minimis progress is tantamount to no educational benefit and thus a denial of FAPE.”
28   (Doc. 20 at 13-14).


                                                   2
         Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 3 of 19




 1   II.     LEGAL STANDARDS
 2           a. The IDEA
 3           The IDEA requires that state educational agencies receiving federal funds provide
 4   special education services for children with qualifying disabilities. See 20 U.S.C.
 5   § 1400(d)(1)(A).1 The IDEA requires that public school districts provide qualifying
 6   students a “basic floor of opportunity”; it does not require that the school maximize each
 7   child’s potential. Bd. of Educ. of the Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S.
 8   176, 198–204 (1982); accord J.W. v. Fresno Unified Sch. Dist., 626 F.3d 431, 439 (9th Cir.
 9   2010). A child receives a FAPE if the instruction “(1) addresses his unique needs, (2)
10   provides adequate support services so he can take advantage of the educational
11   opportunities and (3) is in accord with the [IEP].” Park, ex rel. Park v. Anaheim Union
12   High Sch. Dist., 464 F.3d 1025, 1033 (9th Cir. 2006) (citing Capistrano Unified Sch.
13   Dist. v. Wartenberg, 59 F.3d 884, 893 (9th Cir. 1995)); see also 20 U.S.C. § 1401(9).
14           Once it is determined that a child is eligible for special education, a public school
15   district must formulate and implement an IEP, which informs how the child will be
16   educated in light of his particular needs that result from his disability. See 20 U.S.C. §
17   1414. A student’s IEP must be “reasonably calculated to enable the child to receive
18   educational benefits.” Rowley, 458 U.S. at 207. Under the IDEA, school districts are
19   required to construct an IEP Team comprised of various school personnel as well as the
20   student’s parents to develop the IEP. 20 U.S.C. § 1414(d)(1)(B). Within a student’s IEP
21   are annual goals. Id. § 1414(d)(1)(A)(i)(I)(cc). The IEP Team must consider the strengths
22   of the child, concerns of the parents, evaluation results, and the academic, developmental,
23   and functional needs of the child. Id. § 1414(d)(3)(A). Additionally, the IDEA does not
24   require placement in a particular school, but the IEP Team must consider alternative
25   placements. See 34 C.F.R. § 300.116(d).
26
     1
       Student has been diagnosed with conditions including “depression, anxiety, insomnia,
27   migraines, executive functioning disorder, neurocognitive disorder due to prenatal toxin
     exposure, tic disorder, and reactive attachment disorder.” (Doc. 4 at 3). The parties do not
28   dispute Student’s eligibility for special education and services under the IDEA.

                                                   3
       Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 4 of 19




 1          b. Standard of Review
 2          Under IDEA, an aggrieved party may bring a civil action in federal district court
 3   after receiving the final decision of an ALJ. See 20 U.S.C. § 1415(i)(2)(A). The party
 4   challenging the ruling bears the burden of proving the ALJ’s decision was not met by a
 5   preponderance of the evidence. Clyde K. v. Puyallup Sch. Dist., 35 F.3d 1396, 1399 (9th
 6   Cir. 1994), superseded on other grounds as recognized in L.M. v. Capistrano Unified Sch.
 7   Dist., 556 F.3d 900, 910 (9th Cir. 2009). The district court “shall receive the records of the
 8   administrative proceedings,” “shall hear additional evidence at the request of a party,” and
 9   “basing its decision on the preponderance of the evidence, shall grant such relief as the
10   court determines is appropriate.” 20 U.S.C. § 1415(i)(2)(C).
11          The Court reviews de novo the question whether a school district’s proposed IEP
12   provided a FAPE but reviews the ALJ’s findings of fact only for clear error. Timothy O. v.
13   Paso Robles Unified Sch. Dist., 822 F.3d 1105, 1118 (9th Cir. 2016). Mixed questions of
14   law and fact are reviewed de novo, unless the question is primarily factual. Gregory K. v.
15   Longview Sch. Dist., 811 F.2d 1307, 1310 (9th Cir. 1987). However, courts must not
16   “substitute their own notions of sound educational policy for those of the school authorities
17   which they review.” Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v. Rowley,
18   458 U.S. 176, 206 (1982).
19          It is a matter of district court discretion to decide the degree of deference to give the
20   ALJ’s determination. Ojai Unified Sch. Dist. v. Jackson, 4 F.3d 1467, 1472 (9th Cir. 1993).
21   “[T]he fact-intensive nature of a special education eligibility determination coupled with
22   considerations of judicial economy render a more deferential approach appropriate.”
23   Hood v. Encinitas Union Sch. Dist., 486 F.3d 1099, 1104 n.4 (9th Cir.2007). The Court
24   gives particular deference to “thorough and careful” administrative findings. R.B., ex rel.
25   F.B. v. Napa Valley Unified Sch. Dist., 496 F.3d 932, 937 (9th Cir.2007) (internal quotation
26   marks and citation omitted).
27   ///
28   ///


                                                    4
         Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 5 of 19




 1   III.    ANALYSIS
 2        a. Deference
 3           The ALJ Decision is a twenty-eight-page order setting forth the witnesses, evidence,
 4   and issues at the hearing along with detailed findings of fact. (Doc. 4). In their Opening
 5   Brief, Plaintiffs list “critical evidence” which it alleges the ALJ “erroneously ignored.”
 6   (Doc. 20 at 14-16). However, most of the evidence listed was in fact explicitly addressed
 7   in the ALJ’s Decision.2 Furthermore, the ALJ states she considered the entire record,
 8   including all the testimony and every exhibit, even if not specifically addressed in the
 9   Decision. (Doc. 4 at 5, n.6). That the Plaintiffs disagree with the ALJ’s ultimate
10   conclusions regarding such evidence is not a reason for this Court to accord the Decision
11   less deference. Because the Court finds the ALJ was thorough and careful in her findings,
12   the Court concludes they are entitled to significant weight. This Court will consider the
13   issues in the order that Plaintiffs briefed them.
14        b. February 2018 IEP
15           Plaintiffs first argue the ALJ erred in concluding that Student’s February IEP was
16   reasonably calculated to provide Student a FAPE. (Doc. 20 at 16). Plaintiffs set forth three
17   arguments: (1) the ALJ erred in concluding the IEP provided a FAPE because there was
18   “no substantive change” from the previous IEP; (2) the ALJ applied the wrong standard
19   when evaluating Student’s progress under the IEP; and (3) the ALJ erroneously ignored
20   the Supreme Court mandate that school districts must revisit an IEP if expected progress
21   is not occurring. (Doc. 20 at 16-21).
22           i.     Facts
23           Student began attending Defendant’s school district in 2011, when Student was in
24   the second grade. (Doc. 4 at 4). Due to Student’s aggression and self-harming behavior,
25   2
        For example, Plaintiffs argue the ALJ erroneously ignored “Student’s abysmal
     performance following the February [IEP]” as well as “Student’s continued avoidance of
26   classes following the February 2018 IEP.” (Doc. 20 at 14). However, the ALJ specifically
     considered this evidence in her Decision. (Doc. 4 at 9, 22) (“Following the February 28,
27   2018 IEP Team meeting, . . . Student had failed both Algebra 1 and P.E. Further, Student
     made limited progress on his goals. . . . Student continued to struggle going to class and/or
28   engaging in class once on campus.”).

                                                    5
      Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 6 of 19




 1   Student was placed in a self-contained behavioral support program, but returned to his
 2   home school in sixth grade. (Doc. 4 at 4-5). To prepare for starting high school, Student’s
 3   IEP Team developed a “transition IEP” in March of 2017. (Doc. 4 at 5). In January of 2018,
 4   halfway through Student’s freshman year, Defendant convened a “Review of Existing Data
 5   (RED)/Multi-disciplinary Evaluation Team (MET)” meeting to discuss Student’s progress
 6   under the transition IEP. (Doc. 4 at 6). In February of 2018, the IEP Team had their annual
 7   meeting to discuss amending Student’s IEP in response to the data collected regarding
 8   Student’s progress. (Doc. 4 at 7). At the time of the annual meeting, Student was failing
 9   most of his classes. (Doc. 4 at 7).
10          To address Student’s grades, the February 2018 IEP included the following math,
11   social emotional, and general academic goals as related to the previous IEP:
12          (i)     Increase Student’s math word problem solving from 20% to 50% accuracy;
13          (ii)    Increase Student’s self-advocacy skills by meeting with a case manager
14                  and/or support staff at least weekly; and
15          (iii)   Increase Student’s coping skills by working with staff to identify and develop
16                  a plan to address challenges that interfere with his motivation and get him to
17                  attend and perform at school consistently.
18   (Doc. 4 at 7-8).
19          Additionally, Student was feeling “emotionally overwhelmed” with his schoolwork,
20   causing him to avoid school altogether and express a desire to quit. (Doc. 4 at 8). To address
21   these concerns, and to help meet Student’s goals, the following new procedures and
22   accommodations were implemented:
23          (i)     Reduce Student’s schedule from a full-time course load of four classes to a
24                  part-time course load of two classes;
25          (ii)    Provide Student with 60 minutes per month of specialized instruction in math
26                  problem solving, 90 minutes per quarter in Behavioral Support with a
27                  psychologist (same as previous year), and 120 minutes per month of
28                  counseling by the behavioral health support system (an increase from 90 the


                                                   6
      Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 7 of 19




 1                  previous year);
 2          (iii)   Break tests/quizzes into sections to avoid overwhelming Student;
 3          (iv)    Reduce assignments/tests when Student is frustrated to focus on mastery of
 4                  concepts only;
 5          (v)     Have Student check in with staff to organize his work in a folder system;
 6          (vi)    Positively reinforce Student with positive comments and actions; and
 7          (vii)   Grant Student access to resource lab for small group setting for all
 8                  tests/assignments.
 9   (Doc. 4 at 8-9), (Doc. 20 at 3).
10          ii.     ALJ Decision
11          The ALJ found that, following the February IEP, Student’s attendance “vastly
12   improved.” (Doc. 4 at 9). However, the ALJ acknowledged that at the close of the school
13   year Student had failed the two classes he was taking and had made limited progress on his
14   goals. (Doc. 4 at 9). Nonetheless, the ALJ held that the February IEP provided Student a
15   FAPE because it was reasonably calculated to, and did in fact, reduce Student’s anxiety
16   such that he could attend school more, at least initially. (Doc. 4 at 23-24).
17          Specifically, the ALJ found that “the decision to reduce Student’s class load in the
18   short term was an appropriate response” because, since Student “could not access the
19   general education curriculum” without attending school, “[g]etting Student to attend school
20   was the most significant and pressing issue at the time of the February 2018 IEP.”
21   (Doc. 4 at 24). Thus, the ALJ reasoned that once Student improved on his attendance “the
22   IEP Team would amend the IEP to add goals that the Student could then work towards.”
23   (Doc. 4 at 24). Finally, the ALJ found that Student’s minimal progress following the IEP
24   does not mean he was deprived a FAPE because “schools will not be found to have failed
25   to provide FAPE because a student made only de minimis progress under an IEP. . . . [T]he
26   question to be considered is whether the goals, as written, were appropriately ambitious in
27   light of the student’s unique circumstances.” (Doc. 4 at 24) (citing Rowley, 458 U.S. at
28   192; Van Duyn v. Baker School District 5J, 502 F.3d 811, 815 (9th Cir. 2007)). In


                                                   7
         Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 8 of 19




 1   conclusion, the ALJ held that Plaintiffs “failed to establish that the February 2018 IEP was
 2   not reasonably calculated to provide Student a meaningful educational opportunity.” (Doc.
 3   4 at 24).
 4           iii.   Analysis
 5           At the outset, this Court rejects Plaintiffs’ argument that the ALJ erroneously
 6   applied the Rowley “de minimis” standard. Plaintiffs assert that Student’s de minimis
 7   progress (i.e., initially attending school more often but then continuing to have difficulty
 8   attending and engaging in class) is not sufficient to support a finding that the IEP provided
 9   a FAPE. (Doc. 20 at 18-19). Plaintiffs assert that the more recent Supreme Court case,
10   Endrew F. v. Douglas Cty. Sch. Dist., 137 S. Ct. 988 (2017), heightened the standard in
11   Rowley and requires that an IEP provide “more than trivial or minor educational benefit.”
12   (Doc. 20 at 18). Plaintiff’s argument, however, is misplaced.
13           In Rowley, the Supreme Court held that if an IEP is “reasonably calculated to enable
14   the child to receive educational benefits,” a FAPE has been provided. Rowley, 158 U.S. at
15   207. Nearly forty years later in Endrew F., the Supreme Court revisited the standard for a
16   FAPE. Endrew F., 137 S. Ct. 988. In reviewing Rowley and relevant statutory language,
17   the Court held that “[t]o meet its substantive obligation under the IDEA, a school must
18   offer an IEP reasonably calculated to enable a child to make progress appropriate in light
19   of the child’s circumstances.” Id. at 999 (emphasis added). In so holding, the Court
20   reiterated that a “bright line rule” focusing on the level of a student’s actual progress under
21   the IEP was not appropriate, but rather the scrutiny should be placed on the reasonable
22   goals of the particular student’s IEP. See, e.g., Rowley, 458 U.S. at 203-204 (“[T]he IEP
23   . . . should be reasonably calculated to enable the child to achieve passing marks and
24   advance from grade to grade.”); Endrew F., 137 S. Ct. 999 (“The IEP must aim to enable
25   the child to make progress.” (emphasis added)).3
26   3
       Plaintiffs cite the following sentence from Endrew F. for the proposition that the scrutiny
     should be placed on Student’s actual results under the IEP: “a student offered an
27   educational program providing merely more than de minimis progress from year to year
     can hardly be said to have been offered an education at all.” Endrew F., 137 S. Ct. at 1000
28   (internal citations omitted). However, in the next few sentences of the opinion, the Court

                                                   8
      Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 9 of 19




 1          The Endrew F. court went on to note that using this “snapshot rule” (i.e., looking at
 2   the reasonableness of the District’s IEP plan at the time it was created), rather than
 3   assessing its adequacy retroactively, requires deference to the school district’s judgment:
 4          The “reasonably calculated” qualification reflects a recognition that crafting
 5          an appropriate program of education requires a prospective judgment by
            school officials. The Act contemplates that this fact-intensive exercise will
 6          be informed not only by the expertise of school officials, but also by the input
 7          of the child’s parents or guardians. Any review of an IEP must appreciate
            that the question is whether the IEP is reasonable, not whether the court
 8          regards it as ideal.
 9   Id. at 999 (internal citations omitted); see also Baquerizo v. Garden Grove Unified Sch.
10   Dist., 826 F.3d 1179, 1187 (9th Cir. 2016) (“When reviewing whether a proposed
11   educational setting is ‘appropriate,’ we employ the ‘snapshot’ rule, which instructs us to
12   judge an IEP not in hindsight, but instead based on the information that was reasonably
13   available to the parties at the time of the IEP.”). Thus, a student’s progress (or lack thereof)
14   after implementation of an IEP is not definitive evidence of a failure to provide a FAPE.
15   See, e.g., Parenteau v. Prescott Unified Sch. Dist., No. CV 07-8072-PCT-NVW, 2008 WL
16   5214997, at *9 (D. Ariz. Dec. 11, 2008) (“The IDEA does not make the District a guarantor
17   of each student’s educational progress.”); J.B. by and through Belt v. District of Columbia,
18   325 F. Supp. 3d 1, 9 (D.D.C. 2018) (“[W]hile Endrew F. clarified the appropriate legal
19   standard for a challenge like this one, it certainly does not stand for the proposition that
20   any time a child makes negligible (or uneven) academic progress, the school system has
21   violated the IDEA.”). The ALJ correctly applied this standard, and this Court will focus its
22   analysis on whether the February 2018 IEP was reasonably calculated at its inception to
23   provide Student a FAPE in light of his circumstances.
24          Plaintiffs first argue that the February IEP was inadequate because “there was
25
26   reiterates that the scrutiny must be placed on whether the IEP was reasonably calculated
     to result in progress, not whether it actually did: “For children with disabilities, receiving
27   instruction that aims so low would be tantamount to sitting idly . . . awaiting the time when
     they were old enough to drop out.” Id. (emphasis added) (internal quotation marks and
28   citation omitted).

                                                    9
     Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 10 of 19




 1   nothing included in the IEP that was designed to confer an educational benefit as it was
 2   unchanged from the previous year’s IEP.” (Doc. 20 at 17). Plaintiffs acknowledge,
 3   however, that Student’s schedule was reduced in the IEP. (Doc. 20 at 16). Although there
 4   were additional changes made to the IEP, the ALJ focused on the reduction to Student’s
 5   schedule and concluded the IEP was reasonable because “[g]iven Student’s unwillingness
 6   or inability to attend class during the Spring 2018 semester, it is difficult to imagine
 7   appropriate social skills or peer interaction goals that could have been attempted to be
 8   implemented.” (Doc. 4 at 23-24). In other words, the February IEP was reasonably
 9   calculated to provide Student an educational benefit because it was aimed solely on getting
10   him to school. (Doc. 4 at 23-24) (“The desire was to reduce Student’s anxiety to a point
11   where he would be capable of attending school regularly, then transition back to a full
12   schedule. . . . Getting Student to attend school was the most significant and pressing issue
13   at the time of the February 2018 IEP.”). Then, once Student started going to school more,
14   the district could implement more substantive changes geared toward social skills, peer
15   interaction, and anxiety. (Doc. 4 at 24) (“One would presume that if Student’s willingness
16   or ability to attend school, go to class, and engage in class improved during the IEP’s
17   effective time period, the IEP Team would amend the IEP to add goals that Student could
18   then work towards.”).
19          The fact that an IEP has only minor changes does not mean it does not provide a
20   FAPE. See J.B., 325 F. Supp. 3d at 9 (“[L]imited academic progress does not ipso facto
21   signal a violation of the IDEA any more so than does the existence of substantially similar
22   IEPs year over year.” (emphasis added)). And the fact that Student ultimately failed the
23   two classes he was taking does not necessarily mean the reduction in his course load was
24   not reasonably calculated, at the time the plan was created, to help progress Student in
25   school. It was certainly reasonable for Defendant to believe that having Student only take
26   two classes, rather than four, would reduce his school aversion. See D.F. ex rel. N.F. v.
27   Ramapo Cent. Sch. Dist., 430 F.3d 595, 598 (2d Cir. 2005) (“[F]or an IEP to be reasonably
28   calculated to enable the child to receive educational benefits, it must be likely to produce


                                                 10
     Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 11 of 19




 1   progress, not regression.” (citation omitted)). This is particularly true in light of Student’s
 2   expressed desires to quit school altogether. This Court is persuaded that the most pressing
 3   issue with Student was getting him to physically attend school, a goal which the reduction
 4   of classes in the February IEP was reasonably calculated to attain before implementing
 5   more substantive changes. See L.J. by N.N.J. v. Sch. Bd. of Broward Cty., Fla., No. 11-
 6   60772-CIV-MARRA, 2017 WL 6597516, at *26 (S.D. Fla. Sept. 28, 2017) (“Given
 7   [student]’s strong aversion to school, the Court cannot fault the School Board for failing to
 8   press [student] in the area of social skills.”). Accordingly, that the IEP had relatively minor
 9   changes in its February iteration and did not prioritize the development of certain skills
10   does not render it inadequate to provide a FAPE.
11          As their final argument regarding the February IEP, Plaintiffs argue the ALJ erred
12   in “ignoring the Supreme Court mandate [in Endrew F.] that Districts must revisit IEPs if
13   the expected progress is not occurring.” (Doc. 20 at 19). Specifically, Plaintiffs cite the
14   following portion of the Questions and Answers by the Department of Education
15   interpreting the Endrew F. decision for the proposition that the District failed to provide a
16   FAPE when they “did nothing” after Student continued to avoid classes following the
17   February IEP:
18          [I]f a child is not making expected progress toward his or her annual goals,
            the IEP Team must revise, as appropriate, the IEP to address the lack of
19          progress. . . . If a child is not making progress at the level the IEP Team
20          expected, despite receiving all the services and supports identified in the IEP,
            the IEP Team must meet to review and revise the IEP if necessary, to ensure
21          the child is receiving appropriate interventions, special education and related
22          services and supplementary aids and services, and to ensure the IEP’s goals
            are individualized and ambitious.
23
24   (Doc. 20 at 20) (alternation in original).
25          As discussed above, the ALJ concluded that, if Student had more success attending
26   school after the February IEP was implemented, the IEP Team would then reconvene to
27   add substantive goals to the IEP. Plaintiffs allege, however, that the IEP Team should have
28   revisited the February IEP to make needed changes once Student continued to hide out in


                                                   11
     Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 12 of 19




 1   a teacher’s office and refused to attend class. (Doc. 20 at 19-21). In other words, Plaintiffs
 2   argue that the ALJ had it backward—the lack of progress should have prompted an IEP
 3   Team meeting earlier than the one held in August.
 4          The IDEA does require that the District “review, and where appropriate revise, each
 5   child’s IEP at least annually.” Rowley, 458 U.S. at 182 (emphasis added); see also 20
 6   U.S.C. § 1414(d)(4)(A). Any review of an IEP beyond the required annual review is a
 7   matter of the district’s discretion, as courts must avoid “substitut[ing] their own notions of
 8   sound educational policy for those of the school authorities which they review.” Endrew,
 9   137 S. Ct. at 1001 (quoting Rowley, 458 U.S. at 206). The Supreme Court has cautioned
10   courts from “adopt[ing] the problematic role of education policymaker [by] dictat[ing]
11   which pedagogical methods a school district must consider and to what degree they must
12   be incorporated on an individualized, case-by-case basis.” Renee J. as Next Friend of C.J.
13   v. Houston Indep. Sch. Dist., No. 17-20750, 2019 WL 211216, *4 (5th Cir. Jan. 16, 2019)
14   (citing Endrew, 137 S. Ct. at 992–93; Rowley, 458 U.S. at 207); see also Carlson v. San
15   Diego, 380 F. App’x 595, 597 (9th Cir. 2010) (citing Rowley, 485 U.S. at 208, and agreeing
16   that questions of “proper methodology” should be left to the school district).
17          Here, there were three months left of the school year after the February IEP was
18   implemented, and the IEP Team met the beginning of the next school year in August to
19   discuss Student’s progress, ultimately proposing multiple changes. To be sure, as explained
20   in more detail below, many of the proposed changes were not implemented because
21   Student did not return to school after the August IEP. However, when Student refused to
22   go to school and try out the August amendment, the IEP Team convened yet again a mere
23   twenty-one days later. New changes were not proposed during that September meeting, but
24   only because Defendant still wanted to implement the August changes and address
25   Students responses to them before thrusting even more changes upon Student. Defendant’s
26   IEP Team—comprised of members who know Student personally and have worked with
27   him intimately—made a deliberate decision to limit the changes in his IEP to avoid
28   overwhelming him even more. The Court will not fault Defendant for failing to implement


                                                  12
     Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 13 of 19




 1   new changes when its strategic plan was to first assess Student’s response to the changes
 2   already proposed.
 3          In sum, this Court affirms the ALJ’s holding that Plaintiffs “failed to establish that
 4   the February 2018 IEP was not reasonably calculated to provide Student a meaningful
 5   educational opportunity.” (Doc. 4 at 24).
 6      c. August 2018 and September 2018 amendments
 7          Plaintiffs next argue the ALJ erred in concluding that the August and September
 8   amendments to Student’s IEP were sufficient to provide a FAPE. (Doc. 20 at 21).
 9   Specifically, Plaintiffs argue the ALJ “refused to acknowledge the overwhelming evidence
10   . . . that Student’s anxiety and resulting school refusal was due to the large campus.” (Doc.
11   20 at 21). Essentially, Plaintiffs argue that Defendant’s focus on getting Student to school
12   was misplaced, because the sheer act of being at school caused Student’s anxiety to worsen.
13   Plaintiffs further argue that “[t]he most glaring flaw in the ALJ’s decision is that she
14   ignored all the District could have done” and that Defendant “failed and refused to consider
15   an alternative placement eve[n] after a year of Student steadily regressing.” (Doc. 20 at 25).
16          i.     Facts
17          As discussed above, following the February IEP, Student’s attendance initially
18   improved but Student thereafter continued to show signs of school aversion by missing
19   multiple days of school and spending other days in a teacher’s office refusing to go to class.
20   (Doc. 4 at 9). Parents requested a meeting with the school to address Student’s ongoing
21   issues, and in August 2018 the IEP Team reconvened. (Doc. 4 at 9). The Team discussed
22   Student’s anxiety and considered a number of strategies including “individual counseling,”
23   “small group to address social skills,” and “folder system where the co-teachers in each of
24   his classes [] identify the one assignment he should be focusing on.” (Doc. 4 at 10).
25          Additionally, during the August IEP meeting the Team considered alternative
26   school options, including homeschooling and private placement schools such as AZ Aspire
27   Academy. (Doc. 4 at 11). However, the Team felt that homeschooling was not in Student’s
28   best interest because “it would not help Student deal with his anxiety or prepare him for


                                                  13
     Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 14 of 19




 1   the workforce, trade school, or college.” (Doc. 4 at 11). Regarding private placement like
 2   AZ Aspire, the Team was concerned about “the drastic jump from Student’s current
 3   placement to a private day school.” (Doc. 4 at 11). Dr. Katten, Student’s private
 4   psychologist, also expressed concerns “about Student suffering psychological regression if
 5   he experienced a wholesale change of his educational environment.” (Doc. 4 at 24).
 6   Nonetheless, Defendant “indicated they would look into the placement [at AZ Aspire] and
 7   whether purchase orders existed that would allow Student to be placed there.” (Doc. 4 at
 8   21). Additionally, before deciding to transfer Student to another school, the Team amended
 9   Student’s February IEP.
10         The August amendment to Student’s IEP included the following changes:
11         (i)     Rearranging Student’s schedule so the class with his “preferred teacher” was
12                 during his first period;
13         (ii)    Doubling counseling services from 120 minutes per month to 240;
14         (iii)   Adding 45 minutes per month of support services;
15         (iv)    Moving Student to a more restrictive placement (restricting his time in
16                 general education classes);
17         (v)     Adding accommodations for Student’s sensory processing including
18                 allowing one earbud in, speaking only to Student’s side, and allowing
19                 Student to communicate via email;
20         (vi)    Adding an accommodation for physical movement; and
21         (vii)   Allowing Student to enter the classroom before other students.
22   (Doc. 4 at 12, 24-25).
23         The Team and Parents agreed to meet again in September to evaluate Student’s
24   progress following the August amendment after collecting data on his response to it.
25   (Doc. 4 at 12). However, following the August meeting, Parents were generally
26   unresponsive and Student did not return to school, so the effectiveness of the amendment
27   could not be considered. (Doc. 4 at 12-13). On September 8, 2018 Student’s father emailed
28   the school expressing concern about Student being “shut down” and requesting another


                                                 14
         Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 15 of 19




 1   IEP meeting. But on September 12, before the requested September IEP meeting was held,
 2   Parents and Student toured AZ Aspire. (Doc. 4 at 14). At the September IEP meeting,
 3   Student’s father recounted Student’s positive reaction to AZ Aspire. (Doc. 4 at 14).
 4            In response, at the September meeting the IEP Team proposed several options in an
 5   attempt to recreate the atmosphere at Aspire: “If we need to make that adjustment to a
 6   hybrid of any number of things: LSC courses, combined with e-campus, combined with
 7   some home instructions—whatever that needs to look like, we can make that happen.”
 8   (Doc. 4 at 15). The IEP Team also suggested placing Student in Cactus High School,
 9   another public high school in the district roughly half the size of his current school, but
10   Parents rejected that suggestion because they felt it would be too traumatic for Student to
11   attend a school that housed other students who he went to elementary school with. (Doc. 4
12   at 14-15).4 Additionally, before transferring Student, the Team still wanted to implement
13   the August amendment to the IEP, collect data on Student’s response, and reconvene in ten
14   days to discuss (as was the plan before the AZ Aspire tour). (Doc. 4 at 15). However, before
15   the ten-day trial of the August IEP was over, Parents unilaterally enrolled Student in AZ
16   Aspire. (Doc. 4 at 16).
17            ii.   ALJ Decision
18            Regarding the August amendments, the Team expressed concerns about changing
19   to many aspects of the IEP, causing Student to “regress emotionally,” so the Team agreed
20   to only implement the above changes. (Doc. 4 at 24). The ALJ found that this decision,
21   along with the decision to implement the changes only for one month and for the Team to
22   reconvene and look at Student’s progress before adding more changes, was reasonable.
23
     4
       The Court finds that, during the 2018-2019 school year, Sunrise Mountain High School
24   had 1,920 students enrolled and Cactus High School had 1,207 students enrolled, making
     Cactus High School about 63% the size of Sunrise Mountain. See National Center for
25   Educational                     Statistics,                available                 at
     https://nces.ed.gov/ccd/schoolsearch/school_detail.asp?ID=040625000589 (Sunrise High
26   School)            (last           visited          Sept.           20,         2020);
     https://nces.ed.gov/ccd/schoolsearch/school_detail.asp?Search=1&DistrictID=0406250&
27   ID=040625000508 (Cactus High School) (last visited Sept. 20, 2020). The ALJ’s finding
     that Cactus High School is “roughly half the size of Sunrise” is therefore accurate.
28   (Doc. 4 at 13).

                                                  15
     Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 16 of 19




 1   (Doc. 4 at 25-26). The ALJ further held that, as a result of Student’s failure to attend school
 2   after the August meeting, Defendant “could not collect data regarding the changes
 3   discussed [at the August meeting] and agreed upon during the meeting.” (Doc. 4 at 22).
 4   The ALJ attributed Student’s unwillingness to return to campus after the August IEP
 5   meeting, in part, to Parents’ “ignor[ing] Respondent School District’s attempts to engage
 6   Parents and Student to help get Student back on campus.” (Doc. 4 at 26). Thus, the ALJ
 7   concluded that “the effectiveness of the changes could not be considered by the IEP Team.”
 8   (Doc. 4 at 25).
 9          Regarding the September amendments, in addition to considering alternative private
10   placements, the ALJ found that the amendment offered “options, including e-campus
11   courses, homebound instruction, counseling, and small classes, [that] were similar to those
12   options available at AZ Aspire.” (Doc. 4 at 25). The ALJ concluded that “[i]t is difficult to
13   determine what accommodations and modifications Respondent School District could have
14   offered that Petitioners would have deemed appropriate for Student absent a placement at
15   Aspire.” (Doc. 4 at 26). In sum, the ALJ held that Plaintiffs “failed to establish that the
16   August 23, 2018 and September 13, 2018 amendments to the February 28, 2018 IEP were
17   not appropriate.” (Doc. 4 at 26).
18          iii.   Analysis
19          Plaintiffs argue that Defendant failed to consider alternative private school
20   placement (specifically AZ Aspire) for Student. (Doc. 20 at 8-9) (“The District did not
21   consider the small private school.”). The ALJ did not specifically find that Defendant failed
22   to consider the alternative placement altogether (although she did hold that Petitioners
23   argued “Respondent School District should have more seriously considered the private day
24   school placement,” Doc. 4 at 25, implying they did consider it to some extent). Rather, the
25   ALJ found that, before looking into alternative placement, Defendant “proposed that they
26   implement the August 23, 2018 IEP for a short 10-day window, collect data, and hold an
27   IEP review meeting on September 27, 2018 as previously scheduled to assess progress and
28   consider further options, as needed.” (Doc. 4 at 15). This was not in error.


                                                   16
      Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 17 of 19




 1          First of all, Defendant did offer other accommodations to help limit Student’s
 2   exposure to large class sizes. At the September meeting, Defendant proposed a variety of
 3   instructional methods that would limit Student’s exposure to the large classes on campus
 4   (i.e., home instruction, online courses, etc.), and also suggested another school within the
 5   district which had fewer students (Cactus High School). Plaintiffs offer no evidence that
 6   Student could not receive any educational benefit from the accommodations offered, or
 7   that he required placement at a special education school. Rather, Plaintiffs “criticized that
 8   the homebound instructor would not be the same instructor that would then teach Student
 9   should he return to the classroom on campus,” and “rejected a move to Cactus High School,
10   asserting that Student might run into students who also attended Pioneer Elementary
11   behavior program with him and he would feel uncomfortable.” (Doc. 4 at 14-15, 25).
12          While these solutions might not be ideal for Student, Plaintiffs fail to set forth any
13   evidence that Student could not receive some educational benefit from these proposed
14   changes. Compare Gellert v. D.C. Pub. Schs., 435 F. Supp. 2d 18, 24 (D.D.C. 2006)
15   (“Defendant argues that failure to include one requested accommodation, i.e. class size,
16   should not render the IEP inappropriate. However, [Defendant] failed to present any
17   evidence to establish that [the student] could benefit in his education without this specific
18   accommodation, and failed to rebut any of Plaintiffs’ evidence to the contrary. As such,
19   Defendant failed to meet its burden of proof at the due process hearing that FAPE would
20   be provided.” (emphasis added) (internal citations and quotation marks omitted)) with M.H.
21   v. New York City Dep’t of Educ., No. 10 CIV. 1042 (RJH), 2011 WL 609880, at *12
22   (S.D.N.Y. Feb. 16, 2011) (“The [ALJ] further noted that . . . the hearing record was devoid
23   of evidence that [the student’s] anxieties or perfectionism were affected by class size or
24   evidence that [the student] would be unable to function in a class of twenty-five students.
25   . . . The connection between [a student’s school aversion] history and what class size is
26   appropriate for a student with that history [] is exactly the sort of policy judgment on which
27   . . . this Court should defer.” (emphasis added)).
28   ///


                                                  17
     Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 18 of 19




 1          Furthermore, the Court finds that it was reasonable for Defendant to conclude it was
 2   in Student’s best interest to first implement the changes in the IEP, in the general education
 3   atmosphere, and collect data before placing him in an even more restrictive environment.
 4   “[S]pecial classes, separate schooling, or other removal of children with disabilities from
 5   the regular educational environment occurs only when the nature or severity of the
 6   disability of a child is such that education in regular classes with the use of supplementary
 7   aids and services cannot be achieved satisfactorily.” 20 U.S.C. § 1412(a)(5)(A). This “sets
 8   forth Congress’s preference for educating children with disabilities in regular classrooms
 9   with their peers.” Sacramento City Unified Sch. Dist., Bd. of Educ. v. Rachel H. ex rel.
10   Holland, 14 F.3d 1398, 1403 (9th Cir. 1994). Here, the ALJ did not “turn[] a blind eye” to
11   the evidence the Student was overwhelmed by the sheer size of the campus.
12   (Doc. 20 at 22). Rather, she found that Defendant wanted to give Student another chance
13   to face those fears and assimilate in a general population school, and she deferred to their
14   judgment. See Endrew, 137 S. Ct. at 999-1000, (“[T]he IDEA requires that children with
15   disabilities receive education in the regular classroom whenever possible. . . . [F]or most
16   children, a FAPE will involve integration in the regular classroom . . . . The goals may
17   differ, but every child should have the chance to meet challenging objectives.”). This Court
18   therefore affirms the ALJ’s decision that the August and September amendments were
19   reasonably calculated to provide Student a FAPE.
20          ii.    Tuition reimbursement
21          A parent or guardian is “entitled to reimbursement only if a federal court concludes
22   both (1) that the public placement violated the IDEA, and (2) that the private school
23   placement was proper under the Act.” Cty. of San Diego v. Cal. Special Educ. Hearing
24   Office, 93 F.3d 1458, 1466 (9th Cir. 1996) (citing Florence Cty. Sch. Dist. 4 v. Carter, 510
25   U.S. 7 (1993)). “If both criteria are satisfied, the district court must then exercise its ‘broad
26   discretion’ and weigh ‘equitable considerations’ to determine whether, and how much,
27   reimbursement is appropriate.” C.B. ex rel. Baquerizo v. Garden Grove Unified Sch. Dist.,
28   635 F.3d 1155, 1159 (9th Cir. 2011) (quoting Carter, 510 U.S. at 15–16).


                                                    18
     Case 2:19-cv-05038-SPL Document 29 Filed 09/30/20 Page 19 of 19




 1         Because this Court finds that the ALJ did not err in her conclusion that Student was
 2   provided a FAPE, the Court need not reach the issue of whether AZ Aspire is an appropriate
 3   alternative placement under the IDEA. Because Student was not denied a FAPE, Plaintiffs
 4   are not entitled to reimbursement from Defendant for electing to enroll Student in another
 5   more desirable private school.
 6         Accordingly,
 7         IT IS ORDERED affirming the July 30, 2019 decision of the Administrative Law
 8   Judge (Doc. 4).
 9         IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment
10   accordingly and terminate this case.
11         Dated this 30th day of September, 2020.
12
13                                                   Honorable Steven P. Logan
                                                     United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                19
